IN THE SUPREME COURT OF PENNSYLVANIA


                                           : No. 708
IN RE:
                                           :
DESIGNATION OF CHAIR AND VICE-             : SUPREME COURT RULES
                                           :
CHAIR OF THE CONTINUING LEGAL              :
                                           :
EDUCATION BOARD




                                        ORDER


PER CURIAM


         AND NOW, this 27th day of September, 2016, Kenneth J. Horoho, Jr., Esquire, is

hereby designated as Chair and Gretchen A. Mundorff, Esquire, as Vice-Chair of the

Continuing Legal Education Board commencing January 1, 2017.